MEMORANDUM **
Moises Ramirez-Acoltzi appeals the district court’s judgment revoking his supervised release and the sentence imposed upon his revocation.
Ramirez-Acoltzi contends that the supervised release revocation procedures set forth in 18 U.S.C. § 3583(e)(3) violate Apprendi v. New Jersey, 530 U.S. 466, 120 *212S.Ct. 2348, 147 L.Ed.2d 435 (2000). As Ramirez-Acoltzi concedes, this contention is foreclosed by United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008), and he raises it only to preserve the issue for further review.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.